 442DECISIONS OF NATIO DIAL LABOR RELATIONS BOARDIT IS FURTHER RECOMMENDED that the complaint be dismissed insofar as it chargesRespondent with an unlawful refusal to bargain or with any coercive conduct otherthan that found in this Decision.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, as amended, we hereby notify our employees that:WE WILL NOT threaten our employees with job loss if they select Retail,Wholesale and Department Store Union, AFL-CIO, or any other labor organi-zation, as their collective-bargaining agent.WE WILL NOT threaten our employees with moving the plant should theyjoin or engage in activities on behalf of Retail, Wholesale and Department StoreUnion, AFL-CIO, or any other labor organization.WE WILL NOT coercively interrogate our employees concerning their mem-Union, AFL-CIO, or any other labor organization.WE WILL NOT announce or grant a paid vacation or any other benefits to ouremployees to dissuade them from becoming or remaining members of Retail,Wholesale and Department Store 'Union, AFL-CIO, or any other labororganization.WE WILL NOT, in any like or similar manner, interfere with, restrain, orcoerce our employees in the exercise of their right to self-organization, to form,join, or assist Retail,Wholesale and Department Store Union, AFL-CIO, orany other labor organization, to bargain collectively through representatives oftheir own choosing, and to engage in other concerted activities for the purposeof collective bargaining or other mutual aid or protection as guaranteed in Sec-tion 7 of the Act.All our employees are free to become or remain, or to refrain from becomingor remaining, members of the above Union or any other labor organization.JAMES A. PEARSON, RUFUS S. PEARSON AND MRS. E. W. PEARSON,D/B/A CRYSTAL LAKE BROOM WORKS,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.If employees have any question concerning this notice or compliance with itsprovisions, they may communicate directly with the Board's Regional Office, 528Peachtree-Seventh Building, 50 Seventh Street NE., Atlanta, Georgia 30323, Tele-phone 876-3311, Extension 5357.Knox Homes,CorporationandTruckdrivers and Helpers LocalUnion No.728 and Knox Homes Corporation and Truckdriversand Helpers Local Union No. 728, affiliated with the Interna-tional Brotherhood of Teamsters,Chauffeurs,Warehousemenand Helpers of America,Petitioner.Cases 10-CA-5974, 6058,and 10-RC-6102.June 15,1966DECISION, ORDER, AND DIRECTION OFSECOND ELECTIONOn March 18, 1966, Trial Examiner Eugene E. Dixon issued hisDecision in the above-entitled proceeding, finding that the Respond-159 NLRB No. 40. KNOX HOMES CORPORATION443.ent had engaged in and was engaging in certain unfair labor prac-ticeswithin the meaning of the National Labor Relations Act. asamended, and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the attached TrialExaminer's Decision.He also found that Respondent had not en-gaged in other unfair labor practices alleged in the complaint andrecommended dismissal of those allegations. In addition, he recom-mended sustaining certain objections to the election held Novem-ber 20, 1964, in Case 10-RC-6102, setting aside the election, andconducting a new election at a time and date to be determined by theRegional Director.Thereafter, the Respondent filed exceptions anda supporting brief.The-Charging Party filed a brief in support ofthe Trial Examiner's Decision.Pursuant to the provisions of Section 3(b) of the Act, as amended,theNational Labor Relations Board has delegated its powers inconnection with these cases to a three-member panel [Members Fan-ning, Brown, and Jenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions, the briefs, and the entire rec-ord in these cases, and hereby adopts the findings,' conclusions, andrecommendations 2 of the Trial Examiner.[The Board adopted the Trial Examiner's Recommended Orderand set aside the election held in Case 10-RC-6102 and remandedthe case to the Regional Director for the purpose of conducting anew election at such time as he deems that circumstances permit thefree choice of a bargaining representative.][Text of Direction of SecondElection omittedfrom publication.]1No exceptions were filed to the Trial Examiner's findings that Respondent did not dis-charge employees Lynwood F.Burke, Edgar W. Thigpen,and Jackie Thomas Mauck inviolation of Section 8(a) (3) and (1) of the Act.Nor were exceptions filed to the TrialExaminer's denial of the General Counsel's request for a bargaining order.2 Respondent attacks the credibility findings of the Trial Examiner in connection withhis findings of 8(a) (1) violations.We have reviewed the entire record and, under thestandards set forth inStandard Dry Wall Products Co., Inc,91 NLRB 544, enfd.18S F.2d362 (C.A 3),we find no reason to reject these findings.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThis proceeding, brought under Section 10(b) of the National Labor RelationsAct, as amended (61 Stat. 136), herein called the Act, was heard before TrialExaminer Eugene E. Dixon, at Thomson, Georgia, on various dates between June 8and 23, 1965, pursuant to due notice, with all parties represented by counsel.Thecomplaint in Case 10-CA-4974 was issued in April 8, 1965, by the Regional Direc-tor for Region 10 (Atlanta, Georgia) of the National Labor Relations Board onbehalf of its General Counsel, herein called the General Counsel and the Board. 444DECISIONS OF NATIONAL LABOR RELATIONS BOARDItwas based upon charges filed January 28 and March 16, 1965.Another com-plaint in Case 10-CA-6058 was similarlyissuedon May 17, 1965, basedon chargesfiledApril 1 and May 17, 1965. These complaints were consolidated for hear-ing along with Case 10-RC-6102 involving objections filed by the Union to theconduct of an election which it lost on November 20, 1964.The various charges alleged that Respondent had engaged in unfair labor prac-ticesproscribed by Section 8(a)(1), (3), and (5) of the Act.Although theRegional Director refused to issue a complaint on the refusal to bargain charge, hedid issue the two complaints, supra, the substance of their allegations being thatRespondent had interfered with, restrained, and coerced its employees in the exer-cise of rights guaranteed by Section 7 of the Act by various specified conduct inviolation of Section 8(a)(1), and had discriminated against its employees in regardto their hire or tenure of their employment in violation of Section 8(a)(3) by thedischarge of various employees 1 because of their union membership, activities,or sympathies, thereby discouraging membership in the Union.In its duly filed answers Respondent denied any violations of the Act.Upon the entire record and from my observation of the witnesses,Imake thefollowing:FINDINGS OF FACTI.THE BUSINESS OF RESPONDENTAt all times material herein Respondent has been a Delaware corporation withits principal office and place of business located at Thomson, Georgia, where it isengaged in the manufacture and sale of mobile and prefabricated homes.Duringthe calendar year precedingissuanceof the complaint, which is a representativeperiod, Respondent sold and shipped finished products valued in excess of $50,000directly to customers located outside the State of Georgia.At all times materialherein Respondent has been engaged in commerce within the meaning of Section2(6) and (7) of the Act.U. THE LABOR ORGANIZATION INVOLVEDTruckdrivers and Helpers Local Union No. 728, affiliated with the InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of Americaat all times material herein has been a labor organization within the meaning ofSection 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. Background and issuesIn late summer of 1964 the Union began an effort to organize Respondent'semployees.The first meeting conducted by the Union for the employees was heldon September 3.On September 14, the Union filed a representation petition.OnNovember 20 the election took place which the Union lost by a vote of 87 to 64.Respondent became aware of the Union's organizing campaign prior to the filingof the representation petition and immediately launched a counter-campaign thatopened on September 10 with a series of meetings between a group of employeeswho were interested in the Union and an official of Respondent.These meetingsand numerous subsequent incidents are relied upon by the General Counsel andthe Charging Party as grounds for setting aside the election and for finding vio-lations of Section 8(a)(1) of the Act on the part of Respondent In addition tothe foregoing, the discharges of three employees are also relied upon by the Gen-eralCounsel as having been discriminatorily effectuated within the meaning ofSection 8(a)(3) of the Act.One other issue is involved: Although no 8(a)(5)violation of the Act has been alleged in the complaint,2 the General Counsel hasalleged and offered evidence to establish that the Union did represent a majorityof Respondent's employees in an appropriate unit as of October 15, 1964, and nowseeks as part of the remedy herein an order that requires Respondent to bargainwith the Union.1 Those alleged to have been discriminatorily discharged were Jackie Thomas Mauck onDecember 3, 1964, Edgar W. Thigpen on December 4, 1964, and Lynwood F.Burke onFebruary 24, 1965.9 As noted in the statement of the case,refusal to bargain charges were filed by theUnion but the Regional Director refused to issue a complaint thereon. KNOX HOMES CORPORATION445B. The meetings between Respondent and the employeesShortly after Respondent became aware of the Union's organizing effort amongRespond'ent's employees, a group of 12 employees attended a 3-hour meeting at alocalmotel with Respondent's Assistant Manager Allen Pannell.Thismeetingtook place on the afternoon of September 10, 1964, during working hours forwhich time the employees were paid.A similar meeting of about the same dura-tion took place the following day at the motel with those who attended the daybefore being joined by three or four additional employees.Another meeting con-vened at the motel the following Monday but was abruptly adjourned when Pan-nell was called away.About these meetings Carl Muns, an employee witness called by the GeneralCounsel, testified as follows:He was apprised of the first meeting by a fellowemployee who came to him at work telling him that Pannell wanted to talk to theemployees.Pannell opened the meeting with a statement that he "wanted to knowwhat the uproar was in the plant about the Union . . . what all the trouble was,"and wanted to know if the employees "couldn't get together" among themselvesand have their own union with "no outsiders" involved.With this introductiona lengthy discussion then took place about "the way the job was running" and whatthe employees "needed in the plant."Muns testified about several grievances thatwere brought up at this time.Among other things Pannell told the employeesthere was to have been a "5 percent blanket raise effective Labor Day" but becauseof "the union mess" Respondent's attorneys had advised against it.Pannell tooknotes throughout the meeting.The second meeting was more or less a repeti-tion of the first meeting.According to Muns, in the second meeting Pannell hadinformed them that he had found out that it would be illegal for them to havetheir own union .3Russell Chapman, another employee called as a witness by the General Counsel,testified as follows: Fellow employee Harrison came up to him where he wasworking and asked if he "would go down to the motel to talk to Mr. Pannell aboutthe Union, and about better workingconditionsin the plant; that he wasgoing totalk to a group of men in the plant."At the meeting Pannell told the employeesthat the reason the meetingwas beingheld was "to find out what the trouble was inthe plant and how come (the employees) wanteda union."Pannell further toldthe employees that if they "were going to get a union that (the Teamsters) would bethe wrong union to get; with all the truckdrivers in it; and all the communists in itand everything."Pannell further said that he "didn't want the Teamstersunion .. .that he just couldn't work for a union.because the plant couldn't operate undera union."He also stated "that if the Union came in that he wouldn't be there; thathe would have him another job; .....He also told the employees that they"could form (their) own little companyunion...."Pannell's direct testimony about thismatter was as follows: He had been"requested by another employee, Clifford Harrison, to meet with a group of menthat wanted to talk to (him) about some problems that they had."Harrison hadrequested Pannell to provide a place to meet away from the plant premises.Thishe did.At the firstmeetingPannell "opened the meeting by letting it be knownthat (he) was there for the purpose of listening to anything that anybody hadto say"; but he made it clear that he was not there "to make any kind of a deal orbinding agreement."He denied interrogating the employees or soliciting anyinformation from them.He also denied making any threats or any 8(a)(1)remarks.Although Pannell claimed it was the employees who wanted to talk to him, hetestified that at first "there was a little bit of hesitation.on the part of someof the boys to open up and talk" until someone suggested that Pannell not recordany names in connection with any suggestions or comments made.Notwithstand-ing hisdenial of interrogating or seeking any information from the employeesPannell nevertheless also testified that he "held the meeting, attended the meet-ing, and set the meeting up for the purpose of finding out what (the employees')complaints were."He further testified that numerous grievances were discussedat these meetings and that as a result of the meetings Respondent made changesin the employees' hours and working conditions.4According to Pannell's testimony it was in the third meeting that he passed on thisinformation to the employees.*A few days later (on September 15) Respondent posted a memorandum announcing theadoption "at the suggestion of company employees" of about 15 liberalized policies affect-ing the hours and working conditions of the employees. 446DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn cross-examination Pannell described Clifford Harrison as a "good personalfriend." 5Although Pannell admitted making arrangements for the use of themotel, he testified that he did not know who paid for it.He further did not recallifhe gave instructions to the foremen for the release of the employees to go tothemeetings at the motel but believed that Harrison had made the arrangementsunder Pannell's authority.He had told Harrison to "go ahead and set it (the firstmeeting) up."As to the meetings, Harrison testified on direct as follows: He had talked tosome employees who wanted to talk to Pannell.On the day before the first meet-ing,Harrison "bumped into" Pannell and told him he had something he wantedto talk to Pannell about.Accordingly he and Pannell met that night at a restau-rant.There he told Pannell about "some of the grievances and gripes that themen had" 6 and asked if he would meet with some of them. Pannell consented.As a result Harrison "contacted one person . . . talked to him about it and askedifhe would go down there, and he said he would . ..He may have talkedto one other employee about the meeting and it was these two who talked toother employees about it.According to Harrison, "They did it of their own freewill "In his cross-examination Harrison would not say that he "organized" themeetings but maintained that he helped set them up.But as to the details of set-ting up the meetings he testified he "actually" did not know how the first meetinggot set up.Later he testified thatheset up the meeting because he thought they"might be able to straighten it out without having aunion."Harrison was asked several times what Pannell had said to him when they metat the restaurant.Each time he pleaded a lack of memory.When he was askedwho decided on the number of employees that would attend the meeting, hereplied "Nobody decided" then immediately changed his testimony to "I guess youmight say I decided."When he was asked who made the arrangements for themen to get off, he answered, "I told one foreman, I am pretty sure. I told theforeman I was working under, I was going to a meeting that afternoon, to get per-mission to go."He further testified (contrary to Pannell's testimony) that at thattime he had no authority to tell a foreman that he was getting off work to attenda meeting. In addition to the foregoing, Harrison did not deny any of the remarksattributed to Pannell in the meetings by the General Counsel's witnesses.As towhat was said at these meetings he was very vague and he admitted that hismemory was "not too good." Among other things, he could not recall who hadsuggested that a company union be formed.In the face of the foregoing evidence Respondent would have it believed thatRespondent had nothing to do with the instigation or the holding of these meet-ings andthat they were simply the result of a request by the employees volun-tarily arrived at that Respondent meet with them. In my opinion simply to readthe testimony, let alone to have heard it given, is to conclude the contrary. Icredit the General Counsel's witnesses.Accordingly I find that Respondent wasresponsible for holding the meetings; that the whole tenor of the meetings was todiscourage employee support of the Union and was coercive within the meaning ofSection 8(a)(1) of the Act and that specifically as alleged in the complaintRespondent violated Section 8(a)(1) by Pannell'sstatement that but for "theunion mess"the employees would have had a wage increase 7 I also find that the5 At the time in question Harrison was a rank-and-file employee whose rate was $1 80per hour.A few monthsafter theincidents in question on the basis of an "offer" madeto Harrison by Pannell,Harrisontook a jobwith a construction company as a supervisor"in a certain field" at a weekly salary of $1259Harrison testified that he had attendedtwo unionmeetingsbut was not for the Unionand did not joinit.At firsthe denied telling Pannellthat hehad attended any unionmeetings.Then he admittedthat he hadtold Pannell about attending union meetings butdenied having had any discussion with him about the meetings whatsoever-how manyattended or who they were.He also denied that Pannell had asked him any questionsabout the meetings.Elsewhere he testifiedthat he couldnot remember what Pannell hadsaid in.connection with the things he told Pannell and furtherthathe "couldn't remember"what he told Pannell.4 Respondent's president,Peter Knox,Jr., testified that Respondent had decided upon awage increase for the employees before the Union came into the picture.Notwithstandingthat the increase may have been held up on the advice of counsel(as testified by Knox), inthe context of the events here I believe that Pannell's purpose in making the statementthat he did about the raise was to show the employees their folly in supporting the Union.Cf.Hermann Equipment Manufacturing Company, Inc.,156 NLRB 716, footnote 3. KNOX HOMES CORPORATION447announcement by Respondent on September 15 of the various changes in its poli-cies regarding terms and conditions of its employees'employment also violatedthat sectionof the Act .8C. Additional interference,restraint,and coercionAs noted, the above meetings marked the beginning of the series of incidentsclaimed by the General Counsel to have been coercive within the meaning of Sec-tion 8(a)(1) of the Act.About these matters the testimony was as follows:John Pentacost testified that Foreman Fred Mynatt spoke to him in the cabinetshop some time during October or November about the Union.Mynatt asked himhow he "felt about the Union," whether he was "for the Union," and if he "hadbeen to any meetings."He also asked Pentacost if two other employees whomhe named "were still on the Union; and whether they had been to meetings."On direct examination, Mynatt was asked if he had asked Pentacost how hefelt about the Union, if he had been to any union meetings.He answered, ".. .We talked right smart about unions. But I don't recall asking whether he was fortheUnion, or not, because I know pretty well he was." I credit Pentacost'stestimony.Pentacost further testified that a few days before the election Foreman LeonMynatt came up to the table where he and Lamar Wilson were working and said"if you don't vote for the Union, you are going to get Thursday (Thanksgiving)and Friday off," and also that the Company would try to have their checks readyon Wednesday.Thanksgiving was a customary holiday but the day after Thanks-giving had never been a holiday.According to Pentacost's further testimonyMynatt came up to him after the election (after the employees had failed to getthe day following Thanksgiving off) and told Pentacost that he was sorry that hehad given him that information but that he had relied on information he hadreceived from somebody else. In his testimony, Lamar Williams corroboratedPentacost as to what Mynatt had told him about the Thanksgiving holiday prior tothe election.The foregoing testimony stands essentially undenied in the record.9 Indeed, thecomments attributed to Leon Mynatt were impliedly admitted.Thus, when hewas asked if he had apologized to Pentacost after the election concerning the holi-day promise, he testified, "I did not apologize.As an act of courtesy I probablydid say I was sorry that they felt they were going to get a holiday. It was strictlyan act of courtesy; to reply.Nothing else." I credit Pentacost.John James testified that in September right after the first union meeting hisforeman, Charles Aaron, had told James that he wanted to talk to him and hadtaken him to a trailer for that purpose where they could be alone.There Aaronhad asked him why he wanted "to get messed up with the Union" and what "hethought was the reason that the employees wanted the Union."When Jamesanswered that employees "wanted better working conditions, things like that andmore paid holidays," Aaron said "that he would guarantee . . . one thing, that ifthe Union came in that the plant would have to shut down because they couldn'twork under a union."In his direct examination Aaron did not deny the interrogation of James, but diddeny threatening the closure of the plant if the Union came in.Although admit-ting that he did not "remember all the conversation . . . what all was discussed"he did testify that he told James that he thought that the employees would geta raise and that he had tried to help James compute the amount he would get.When questioned about the conversation on cross-examination he testified, "I tellyou, I don't remember what conversation; what took place in the trailer.I remem-ber talking with him. I remember him talking about -the raise, and just talkinggenerally."I credit James.David Hunt testified that about the first of November Foreman Charles Aarontook him to the back of the plant and asked him why he wanted the Union.WhenHunt said that it was "for better working conditions and more money" Aaronmade no reply.8 The granting of wage increases or other employee benefits for the purpose of discourag-ing employee support of a union is a violation of Section 8(a) (1) of the Act.N.L R.B. v.Exchange Parts Company,375 U.S. 405;Indiana Metal Products Corporation v. N.L.R.B.,202 F.2d 613, 620.-"When asked if he had told Pentacost that if the Union was voted out the employeeswould get a raise and an extra holiday on Thanksgiving he answered,"I recall no suchstatement." 448DECISIONS OF NATIONAL LABOR RELATIONS BOARDWhen he was asked on direct examination if he had discussed the Union withHunt, Aaron replied, "Well, no.They were discussing one day, and Hunt saidhe didn't want to talk about it; he didn't want to discuss it; so it wasn't discussedwith Hunt."Again I must credit the General Counsel's testimony.James Hesson testified that prior to the election he had reluctantly acceptedPannell's invitation to go to Plant Manager Hutchinson'soffice to talk to Hutch-inson.There in a lengthy conversation about the operation of the plant andworking conditions, Hutchinson told Hesson "that the plant couldn't operate undera union" and"that he wouldn'tbe able to stay in business with a union there."According to Hesson's further testimony, Hutchinson "said that there would be awage increase and backpay from Labor Day.He said that the papers had alreadybeen started ..and.that if the Company won the election that the paperswould go on through, and the raise and the backpay would come into effect thefollowing week; and if the Union won the election, that the papers would be tornup, the raise papers."This conversation took place about a week before theelection.WalterHenning also testified about being summoned to Hutchinson's officeduring working hours about a week before the election.Hutchinson asked himif he knew what was going on at the plant and he stated that he did.Hutchinsonsaid that he thought the employees "were being represented by the wrong union"that the Teamsters represented truckdrivers "and that they stood for violence andstrikes."He then asked Henning how he felt about the matter.Hutchinsonfurther commented that if the Union came into the plant he would leave, "thathe couldn't work under the Union, and also the plant would close down and thatwould dry up Thomson."Henning also testified that Hutchinson told him at thistime that a building in back of the plant which had been torn down while Hen-ning was in the hospital had been torn down because of the talk of the Union atthe plant.Henning's testimony stands undenied on the record and is credited.As for thetestimony of Hesson,Hutchinson admitted having had a conversation with Hessonin his office in November,but implied that Hesson was there at his own request andvolition.Hutchinson testified that Pannell had told him that Hesson has askedpermission to talk to President Knox regarding some information he had about pil-ferage in the plant.Hutchinson had asked Pannell to see if Hesson would talk toHutchinson.Hesson said he would.However, from Hutchinson's further testimonyit appeared that in the office Hesson still insisted on seeing Knox about the matter.Thereupon Hutchinson arranged it or said he would arrange it.This, however, didnot dispose of Hesson'svisit toHutchinson'soffice since it further appears thatHesson spent the next 45 minutes with Hutchinson during which time they "had ageneral discussion of the plant conditions;and his own personal problems."In his further testimony Hutchinson denied telling Hesson anything about theplant closing.When he was asked if he had said anything about the Company notbeing able to operate with the Union, he replied, "Well, I told him that the mobilehome business was highly competitive,with some 400 or 500 plants making mobilehomes; that pricing was highly competitive, that all factories would more or lesshave to be on an equal basis for our plant to operate competitively;and that if anyinefficiencies or increase costs were experienced,we wouldhave a verydifficult timecompeting in the market."When asked if there was any discussion regarding theplant closing he replied,"I don't believe so.I don't recall any discussion of wageswhatsoever"in this conversation.Then when he was asked if there was any dis-cussion as to what happened if the Union was voted in or out, he replied,"No morethan the discussion of the competitive situation in the mobile home industry."Oncross-examination he admitted talking to several employees in his office during thecampaign about the Union.In the discussions he was "sure the Union election wasmentioned."And he also testified that "certain areas" of the union campaign"which pertained to the Company's business"were discussed.He did not recallsaying "in so many words"that the plant could not stand increased costs that mightcome about if the Union came in.On the foregoing evidence I find that Hutchinson made the threats to Hessonthat Respondent would not be able to stay in business if required to recognize theUnion and that a scheduled wage increase would not be forthcoming if the Unionwon the election.According to Henning's further testimony it was around the same time that hehad the conversation with Hutchinson that Foreman Jimmy May had told him thatif the Union was voted out the employees would get 2 days off at Thanksgiving and KNOX HOMES CORPORATION449would get a pay increase retroactive to Labor Day.Henning commented at thistime that the employees had "been promised a hell of a lot and (the Company)never has come through with it.",May replied that his information had come fromthe "horse's mouth."While this testimony was not specifically denied by May in his testimony, he diddeny at one point on direct examination that he had told anyone that if the Unioncame in there would be no wage increase.However, on cross-examination he testi-fied that "off-hand" he could not remember what he had told Henning about a wageincrease.I credit Henning.RobertMcTier testified that about a week before the election Foreman FredMynatt came up to him and asked him how he felt about the Union and how hewas going to vote.McTier said that he had not made up his mind at that time.The following week about 2 days before the election Mynatt approached him againand asked him if he had made up his mind about how he was going to vote.McTier answered that he "would rather not say."At this time Mynatt told McTierthat he had talked personally to Respondent's president, Peter Knox, about the 5percent raise being dated back to Labor Day and that Knox had said that theemployees would get their raise "if the Union didn't come in."On the stand when asked if he had questioned McTier as to how he was goingto vote, Mynatt answered that he did not "think (he) ever asked anybody how hewas going to vote,"but admitted that he might have asked McTier if he was foror against the Union"or something like that."He denied telling McTier or any-one else that Peter Knox had said the employees would get a pay raise if the Unionwas voted out.But he further testified that he told several people (who had askedhim) that they would "get a raise, but it was very dependent on when the Unionwas settled, or which ever way it went, whatever they done about that," but it couldnot be given at that time.I credit McTier's testimony.George Orrington testified credibly and without denial that 2 or 3 days before theelection Foreman Leon Mynatt told him while he was on the job that the Com-pany had decided thatitwas goingto give theemployeesThanksgiving and thefollowing day as paid holidays but that they "had to vote the Union out to be thereto get it."Lynwood F. Burke testified credibly and without denial that in the latter part ofSeptember Foreman Leon Mynatt approached him and Ben Goldman with whomhe was working and told them that he knew that they "had attended union meetingsand hadsigned unioncards."When Burke asked Mynatt how he knew this Mynattreplied that he "just knew."Mynatt further said that "when things are ironed out,I don't think you will vote for it." Burke then commented, "you don't know howI am goingto vote."Burke also testified credibly and without denial that within a few days after hehad been transferred to the maintenance department he asked Foreman May howhe was doing.May replied that he "was doing okay" except that "he did not likefor [Burke] to be talking about the Union."May told him "that he just didn't want(Burke) talking about the Union at all."Edgar Thigpen testified that during the month of October before the electionForeman Fred Mynatt on at least six occasions had said to him, "Well, Thigpen,Iknow that you are for the Union.Why are you for the Union?" On theseoccasions Thigpen would answer, "Yes, sir, I am for it 100 percent; I think that itwill do the employees a lot of good to have a union represent them."When asked if he had talked to Thigpen about the Union, Mynatt did not denythat he had and, by indirection, admitted it answering, ". . most everybody thatpassed there had to say something to him about it."He further testified that heand Thigpen did not get along and that he did not remember asking him about theUnion.Nor did he recall if Thigpen had told him that he was a 100 percent forthe Union, but he added that he knew such was the case.He explained that Thig-pen "was the fellow doing the most talking about the Union."He also testifiedthat Thigpen had stopped him at the drinking fountain on one occasion and hadasked him to attend a union meeting, telling him that he "was specially invited."Thigpen's testimony is credited.Thigpen also testified as to a conversation he had in the latter part of the samemonth with Foreman Leroy Brabham, with whom he used to ride to and fromwork.One afternoon they pulled up in front of Thigpen's house and parked.During the discussion Brabham told Thigpen that he knew he was for the Unionand then went on to say that if the employees voted the Union in *'definitely they243-084-07-vol. 159-30 450DECISIONSOF NATIONALLABOR RELATIONS BOARDwould close the gates the next morning, and.in 30 days Thomson will be aghost town"; and that "every employee in McDuffie county who worked there wouldlose his job because they would"close up the plant."In his testimony Brabham denied discussing the Union with Thigpen or askinghim (or anyone else) about the Union.Nevertheless, he testified that he "sensed"that Thigpen was for the Union and that he also "sensed" the same thing regardingother employees.He explained that employees would slip off into a group andstart talking.When he approached "they would flush like a covey of birds."Oncross-examination he denied hearing what the employees talked about on theseoccasions or hearing the employees talking about the Union.A sworn statement hegave about the matter prior to the hearing contradicted this latter testimony.Jackie Thomas Mauck testified that Foreman Leon Mynatt had talked to him onseveral occasions about the Union during the months of November and October.During these conversations, according to Mauck, Mynatt had asked him how hefelt about the Union.On one occasion he told Mynatt that he "didn't figure thatitwas particularly any of his business" and on several other occasions that he"definitely" supported the Union.He also told Mynatt that he thought the Union"was a good deal" and added that he had "worked for unions and had never hadno trouble."Mauck further testified that about a week before the election LeonMynatt called him from his work station to the back end of the floor and told himthat he knew that Mauck was for the Union.Mynatt then said that "if the Unionwas voted in that the plant would shut down; and if it wasn't vote in, that (theemployees) would get a raise in pay from Labor Day ... and . . . would alsoget a paid vacation Thanksgiving and the day after."According to Mauck's further testimony about a week later a few days beforethe electionMynatt talked to him again about the Union.At this time herepeated what he had said on the previous occasion about theraise- in pay and theThanksgiving holiday and about the plant shutting down if the Union was voted in,adding that the plant "couldn't operate under union conditions."According toMauck Mynatt at this time also told him that he knew that Mauck was for theUnion and stated further that he "was going to fire" Mauck.Mauck told him "togo ahead and fire (him)." 10 In his testimony Mynatt admitted hearing a rumorprior to the election regarding a wage increase.He denied interrogating Mauckabout the Union and denied telling him that the plant would close if the Unioncame in.He also denied telling Mauck that if the Union was voted out the boyswould get a raise and an additional Thanksgiving holiday and further denied dis-cussing the Union with Mauck at all.On cross-examinationMynatt admitted"trying to find out some of (the employees') beefs, why they wanted a Union."He also testified that there had been a "lot of talk going around" regarding theThanksgiving holiday; that employees had asked him about it that he had repliedthat he "had heard it, but couldn't say it was so."In view of the record as a whole and Mynatt's admission that he had tried to findout from some of the employees why they wanted a union I am inclined to creditMauck's testimony regarding the interrogation, threats, and promises he attributedtoMynatt in connection' with the Union.However, I do not credit that part ofMauck's testimony that attributes to Mynatt a last minute comment that he knewMauck was for the Union and that presumably for that reason he "was going tofire"Mauck.By the time that Mynatt was alleged to have made this statementMauck's support of the Union certainly was no news to Mynatt. Furthermore athreat by Mynatt to discharge Mauck would havebeen inconsistentwith otherremarksMynatt had made at thissametime to Mauckin connectionwith theunioncampaign. It will be recalled tht Mynatt had reiterated to Mauck that if theUnion was voted out the employees would in effect be rewarded by an extra paidholiday and a wage increase.Having raised the possibility by such a promise thatMauck would be swayed to vote against the Union,it seemsunlikely thatMynattwould have simultaneouslythreatenedMauck with discharge-a threat that con-ceivably could have had theeffect of insuringMauck's vote for the Union as amatter of self-protection."10 On cross-examination Mauck testified that Mynatt had told him on several occasionsthat he would discharge Mauck if he knew Mauck was "for the Union."11 It will be recalled that in his direct testimony Mauck,did not allege that Mynatt'sthreat of discharge had been conditioned on Mynatt's learning where Manck's support lay.At the time the threat was alleged to have been made Mauck's support of the Unionobviously was known to Mynatt. KNOX HOMES CORPORATION451It isclear from the foregoing findings that Respondent, as alleged in the com-plaint, violated Section 8 (a) (1) of the Act in the following additional respects andI so find:1.Interrogation of its employees about their union activities and sympathies.122.Threats that Respondent could not operate with a union and that it wouldcease operations if the Unioncame in.133.Promises of a wage increase and an additional paid holiday if the employeesrejected the Union.14D. Discrimination1.BurkeLynwood F. Burke testified on direct examination as follows: He started workingfor Respondent in March 1962 as a carpenter.Leon Mynatt was his foreman.The last day he worked for Respondent was on February 18, 1965. The followingday which was Friday he sent word to Mynatt by a fellow employee,15 ClaudeKeller, Sr., that he was having trouble with his father who had been arrested andput in the county jail at Augusta, Georgia.He asked Keller to request on hisbehalf "permission to be off a day or two, or up to a week."When he had beenoff for 4 days he learned from another employee that he had been terminated.Hethen asked Keller to ascertain if such was the fact and Keller verified it.Mynatt's comment to Burke and Goldman that Mynatt knew that they had signedunion cards, and Foreman May's indication to Burke of displeasure in connectionwith his talking about the Union have been noted together with Burke's repliesthereto.Burke's only other union activity, according to his direct testimony,involved his attending union meetings, signing a union card and handing it in at aunion meeting.On cross-examination of Burke the following details were brought to light: Hisfather lived in Augusta and apparently his illness involved drunkenness.Burke hadgone to Augusta Friday morning to help his stepmother "try to straighten it out."When he got to Augusta his father had already been released on bail. Burkestayed in Augusta most of the day where he conferred with the sheriff and the doc-tor about his father but went back to Thomson that evening.He returned toAugusta the following morning.There he again talked to the sheriff and doctorstrying to find out how he could get his father to Milledgeville. 16Burke went backto Thomson Saturday night and returned to Augusta Monday morning.17He didnot stay in Augusta all day however.He just told his stepmother that if she neededhim she could call him "at the same place she had called . . . the Thursday nightpreviously" (this was at a Phillips 66 service station in Thomson)-that he wouldbe there.Burke thereupon returned to Thompson and went to the service station where hespent the balance of the week.During this time he made no attempt to callRespondent.According to his testimony, he was under the impression that he hadpermission to be off for a week and felt that "where (he) was at was none of(Respondent's) business."He denied that he was working at the service station,claiming that he remained there waiting for his stepmother to call him if she neededhim.This he did because he had no telephone of his own.When asked a second time if he had been working at the service station he againdenied that he had.When pressed further on the matter he answered, "not that Iknow of, not that I recall."Then he again denied working there but qualified thedenial this time with the comment that he "might have pumped some gas" but19 The coercive and illegal effect of such interrogation occurring as it did along withother illegal conduct is clear.Blue Flash Empress, Inc.,109 NLRB 591.1aJohnnie's PoultryCo., 146 NLRB770:D'Armigene,Inc.,148 NLRB 2;N.L.R.B. v.Plant CitySteel Corp.,331 F.2d 511 (C A. 5).14 Standard Coil Products,Inc.,99 NLRB 899;N.L.R.B. v. Bibb Manufacturing Com-pany,188 F.2d 825.15 The company policy regarding absences was to call in or send word.About a yearprevious to this time Burke had been off for a week having had his wife call in and he hadreturned to work without any criticism.16 Presumably into some kind of an institution.17According to Burke, hetold Keller again on Monday to tell Mynatt that he "still hadto go to Augusta to see about the situation." 452DECISIONS OF ,NATIONAL LABOR RELATIONS BOARDadded that he "wasn'ton the payroll."18A little later he also admitted that he"might have given somebody a hand"at the service station with some mechanicalwork on automobiles.It also appeared from Burke's cross-examination that the occasion of his havingbeen off a week the year before involved his being in a hospital for surgery onwhich occasion his wife had notified Respondent of his illness.Burke further deniedon cross-examination at one point that he had been going around the plant talkingabout the Union to other employees and denied soliciting votes for or against theUnion.According to Burke, all he did was express his opinion which was that hethought the Union "would help the working men." But he was unable to say towhom he had voiced suchopinions.About this matter Keller testified that he had been asked by Burke to tell Mynatt"that his daddy was ill; that he was going to be off a day or maybe 2 days or maybea week."This he did and Mynatt nodded his head and said "how can he stand tolose so much time?"Keller told Burke what Mynatt had said.The next thingKeller had to do with Burke about the matter was when he called to pick Burke upto take him to work the following Tuesday. Burke was not there. The followingThursday Burke asked Keller to pick up his check and ascertain from Mynatt "ifhe still had a job or not."When Keller asked Mynatt about the matter Mynatt toldhim he had heard that Burke was working at a gas station and as a result was ter-minated and "didn't have a job." 10On the foregoing testimony alone I would find that while the General Counselhas raised a suspicion that Burke was discharged because of his union activity andsupport he has failed to establish by a necessary preponderance of the evidence thatallegation of the complaint.There is no similarity between Burke's previousexcused absence when he was hospitalized and theone atissue which would permitthe inference that an antiunion motive was present in the latter incident.Nor isthere any more grounds for finding such a motive in comparing Thigpen's unex-plained absence of a week with Burke's. It is one thing just to be absent withoutany pretenses whatsoever and another to be absent under false pretenses,it seemstome.Burke's support of the Union certainly did not stamp him as a crusader in thatrespect.This and the amount of time which had elapsed between Burke's dischargeand the denouncement of the organizing campaign Both tend to detract from thepossible inference that the Union played a pact in his discharge.But more impor-tant in this respect was Burke's own testimony that he had spent a week doing noth-ing but wait at a gas station on the possibility that hemightget a telephone call.Even if this was the fact which I do not believe, and even if Respondent had givenBurke permission to be off the entire week or "until he got his daddy squaredaway" 20 it is obvious that whatever permission Burke had from Respondent wassolely for the purpose of taking care of his father's problem.Thus, I disagree withBurke's contention that it was no business of Respondent how he spent his time offand find that it was Respondent's business in this instance.I also find that Respond-ent was justified in the context of the facts here in believing that rather than doingwhat he had asked time off to do Burke was working at the service station. Ifurther find that Respondent discharged Burke for this reason and that the dischargewas not discriminatory within the meaning of Section 8(a)(3) of the Act.Accord-ingly, I shall recommend dismissal of this allegation of the complaint.2.ThigpenEdgar Thigpen had worked for Respondent from July 1963, to December 4,1964.On November 24, 1964, he had had a "run in" with his Foreman LeroyBrabham.According to Thigpen's direct testimony, on the morning of that dayhe took some doors into a trailer and as he came out he "was saying a couple ofwords" to fellow employees Jack Wilkinson 21 when Brabham motioned to him tole On March 1, he did go on the service station payroll.Keller specifically denied that he had delivered a second message from Burke to Mynattabout Burke's further absence.This belies Burke's testimony that he asked Keller to tellMynatt on Monday that he would have to take additional time off.20Mynatt testified that that was the request Keller hadmade on Burke'sbehalf.Healso testified that he made no investigation to see if Burke had gotten his father "squaredaway."n Wilkinson had been the union observer in the election that had taken place a fewdays earlier. KNOX HOMES CORPORATION453come back to Thigpen's"regular working place."There Brabham told him "Ithought you were supposed to be(doing)nothing but making up doors."WhenThigpen replied,"well, I am doing my job, I am taking the doors to the trailer."Brabham said,"well, I told you to stay here at this table and that is what I meanfor you to do."He also told Thigpen,"I don't want you to go back in thattrailer with Mr. Jack Wilkinson at all."At this point Thigpen asked Brabham whyhe was"riding"him.Brabham denied that anyone was riding Thigpen and thelatter claimed that Brabham had been doing so regarding everything Thigpen haddone for the past 3 or 4 weeks. Apparently Brabham made some retort to this andThigpen said"Let's go to the office and see Mr. Jim Hutchinson and get this thingstraightened out."Thigpen was very angry as he started walking away from thetable.Brabham,angry too,made a step toward him and Thigpen called Brabhama son-of-a-bitch.At this point Brabham apparently accelerated his movementtoward Thigpen. -Not wanting Brabham to get hold of him, Thigpen pulled out hishammer and held it in his hand and Brabham'stopped.As to what happened thenThigpen testified as follows:And then I turned around and went on around to Mr. Jim Hutchenson's officeand I went in there and asked for the secretary where his office was because Ididn't know;and she showed me and I went in there and told him who I was;and told Mr.Hutchenson that I knew that I was fired because I had'a run-inwith a foreman but that I just wanted to let him know what had happenedbefore I got fired.And Mr. Hutchenson,he said, "Let's sit down and discussthis thing."And so I sat down in the chair in his office and we discussed what happenedbetween my foreman and myself; and then after he talked to me for a fewminutes;he sat there and smoked a, cigarette;he went outside the office; and Iguess he was gone between 5 and 10 minutes,and then him and my foreman,Leroy Brabham;the superintendent Elbert,Adams, they all three came backinto the room together;and then he turned around and he asked Leroy whathappened.*k1'&And Mr Brabham told him that J took-it the wrong way, that I took it thewrong way,that I took it that he was riding me and he wasn't riding me; andI stated again,I said, "I took it that you was riding me; and if I took it thewrong way,I am sorry,I apologise:"And then,Mr. Jim, he turned around,and he was talking to me, and heasked me why I was for the Union and why did I think that it would be goodfor the plantout there.I told Mr Hutchenson that I had worked under the Union before and hadalways got along and I thought that it would help the employees out there.And then there was a discussion,a general discussion, and he'told Mr. Adams,and Leroy,Mr. Brabham, to go on back out in the plant and try to get, tryto straighten it out and work together;and we left his office,and just as I gotoutside the office,Mr. Adams and Mr. Brabham; with Mr. Adams and Mr.Brabham, Mr.Adams told me, "there is one thing certain";he said, "I hadbetter not catch you back in the trailer with Mr. Jack Wilkinson,"anotheremployee;and I told him, I said, "I will not go back in the trailer with Mr.Wilkinson."At that time, Mr. Adams turned around and walked away and previous tothat,Mr. Jim Hutchenson told me to take a break because I was in there dur-ing the break, 9:30; and Mr. Leroy Brabham and myself walked on down tothe break room and got a coca-cola and smoked;and we discussed the inci-dent,what had happened;and I told him, I said, "I guess after now I will loseevery privilege,everything that I had ever had that the other employees hasgot."And he said,"Edgar, as far as I'm concerned,the thing is over with,you lostyour temper;I lost mine"; And he said, "Let's let bygones be bygones"; andwe shook hands on it.And from that day on until I got fired, me and Mr. Brabham never did haveany more trouble at all.About his discharge on December 4, 1964, Thigpen testified as follows: About9 a.m. he ran out of his regular work and so informed Foreman Brabham. Brab-ham told him to go back and help Foreman Leon Mynatt until he was needed onhis own work.This he did.Around 10 o'clock another employee, Cleon Hinton, 454DECISIONSOF NATIONALLABOR RELATIONS BOARDcame up and asked him for a cigarette.He gave Hinton the cigarette and the lat-terwalked out the side entrance where Thigpen saw him light the cigarette andsmoke it.Ten or fifteen minutes later when Thigpen "had sort of caught up" withwhat he was doing he also went ouside and lit a cigarette.A few seconds lateranother employee, Julian Newsome, came up and also lit a cigarette.The twoemployees stood there side by side leaning against a work bench. It was rainingvery hard and they were talking about the weather. In no more than a coupleof minutes Mynatt came around to about 30 feet from where the two employeeswere standing, called Thigpen's name and motioned for him.When he calledagain, Thigpen went over to Mynatt who told him "come on and go with me." Asthey started walking through the plant, Mynatt said, "don't you know that it isagainst the rules to smoke?" Thigpen said, "Well, Julian Newsome was out theresmoking, what about that?" Mynatt mumbled something that Thigpen "just couldn'tunderstand."When they got to the main entrance of the plant they came to PlantSuperintendent Adams and Foreman Brabham.ThereMynatt toldAdams, "Icaught Thigpen smoking and as far as I am concerned he is finished."At thispoint Adams turned around, looked at Thigpen and said "I am sorry."He thenreached over and punched out Thigpen's card.Thigpen said, "Julian was backthere smoking also."Adams said, "I don't know nothing about that."According to Thigpen's further testimony the plant rule was that there was tobe "no smoking inside the plant whatsoever."However the employees were per-mitted to smoke during their break periods which occurred at 9:30 in the morningand 2:30 in the afternoon.This they could do but only outside the plant.Thig-pen testified that it was not unusual for people to smoke at other times than dur-ing the break.He testified that he had done so several times and named severalother people including Superintendent Adams and Foremen Brabham and Aaron.He further testified that he had never heard of anyone being reprimanded or dis-charged for doing so.That afternoon Thigpen picked up his check at the plant's guard shack.Withhis check was the following communication dated November 30, 1964, directed tohim and signed by Personnel Director A. B. Morris, Jr., entitled "Written Repri-mand For Insubordination":1-It was reported by your Foreman, Mr. Leroy Brabham that you wereinsubordinate toward him on Tuesday, November 24, 1965.2-Insubordination is punishable by discharge according to companypolicy.3-You have been verbally warned and this is a written warning that youare on a probationary period as of the 24th of November, 1965.Any viola-tion of any company rule or policy will make you subject to immediatedischarge.According to Thigpen's further testimony on the occasion of his meeting withHutchinson, Adams, and Brabham about the run-in he had had with Brabhamthere was "not one word" mentioned to him by any of the three that he was "of-ficially reprimanded" because of it.He further testified that at the time he gothis check on December 4 was the first time he had ever seen the reprimand.A week after his discharge Thigpen returned to the plant to pick up his lastcheck.22This time Thigpen received the following communication dated Decem-ber 8, 1964, from the personnel director entitled "Discharge For Violation of Com-pany Policy":1.This is to advise you that as of December 4, 1964, you are dischargedfrom the Knox Homes Corporation for violation of company policy.2.You were advised by a written reprimand from the personnel directordated 30 November 1964 that any violation of any company policy or rulewould subject you to immediate discharge.3. It was reported by Mr. Leon Mynatt, your temporary foreman, that youleft your work station without authorization on December 4, 1964 and wascaught smoking in a "No Smoking" area.In his 17 months of employment by Respondent Thigpen had never before receiveda written reprimand or notice similar to the two he received in connection with hisdischarge.'a It was the policy to hold back a week's pay and the check he got at the time of hisdischarge was his regular weekly check it havingbarnpayday on that day. KNOX HOMES CORPORATION455According to Thigpen's further undenied and credited testimony from the 9th ofSeptember until the 18th of September 1964, he had been off from work and hadmade no attempt to get in touch with Respondent.At about the end of this periodForeman Brabham came to his home and asked what had happened to him.WhenThigpen replied that nothing had happened to him Brabham said, "Well, when areyou coming back to work?" Thigpen asked, "Well, I don't have a job, do I?"Brabham replied, "Yes, you still have got a job."Thigpen replied, "Well, I didn'tthink I did. I figured I was fired." Brabham told him that he was not fired andthat he should come back to work in the morning. Thigpen said he would returnto work on the following Monday and added that he was under the impression thathe had been fired because of his failure to notify Respondent about his absence.General Manager Hutchinson confirmed Thigpen's testimony in general about themechanics of what took place in connection with the difficulty between Brabhamand Thigpen i.e., Thigpen's coming into the office alone and the subsequent discus-sionwith both Brabham and Adams being present.According to Hutchinson's tes-timony it was he who made the decision not to fire Thigpen.He told Thigpen thathe could go back to work if he would agree to "do his work properly" but that hewould be on probation, "would have to observe all the rules, and that the nextinfractionwould result in his termination."According to Hutchinson Thigpenunderstood and agreed to the conditions.In addition to the verbal warning thus administered to Thigpen Hutchinson alsoinstructed the personnel office to issue a written reprimand (which was done) andplaced in Thigpen's record with a copy being "passed to him."According toHutchinson written reprimands are included with employees' paychecks. In his fur-ther testimony Hutchinson denied asking Thigpen about the Union.When asked ifhe had discussed the subject of the Union or any matters pertaining thereto at thistime, he answered, "Not that I recall at all."Brabham testified credibly and without contradiction.that Thigpen apparently hadhurt himself by moving doors on an unspecified date before November 24 and hadbeen sent for X-rays.The following day he came back to work and Brabham toldhim, "Ed, you are in no shape to work." Thigpen protested that he needed thework at which point Superintendent Adams interceded saying, "Well, the man needswork," and asked if he could use his right hand to put on hinges. Thigpen said thathe could, so Adams said, "Alright, let him put on hinges; sit at the table and puton hinges."Brabham testified further as follows:So we agreed to it.He was to work at the table that I assigned to him.Ata round table.And the other boy that was helping him was to toat the doorsand hang the doors, and then when I would look around over to the table, Edwould be gone, and I would look him up; warn him; tell him he was supposeto stay at the table and work, and the day we had the little run in, I was mak-ingmy rounds at the plant, and I walked up to the trailer and looked in thewindow, and there he stood in the trailer.He was talking-I don't know whoto, or to how many men. And I stood there approximately 3 to 4 minutes,just watching him.Then I walked up to the window and I said, "Edgar, comehere a minute." I said, "Come on down here to the table."We turned, went on down to the table, and I said, "Edgar," I says, "You havebeen warned about leaving your station where you are suppose to be working."I says, "How much does a man have to warn a man before he realizes he issuppose to stay at a place?"And he began to talk loud; started waving his hammer. Said everybody in theplant was trying to run over him.. And I told him I wasn't trying to run overhim. I was trying to work him.He said, "Well, the thing for us to do is to go down to the office and see Mr.Hutchinson," and I said, "That's exactly the thing to do.Let's go down to theoffice and see Mr. Hutchinson. If that's where you want to go, let's go."He turned and walked away from the table. I turned and walked behind him.And he was approximately 30 or 40 feet from me when he swore at me.In the office according to Brabham's further testimony, Hutchinson had askedhim if he would agree to let Thigpen go back to work. Brabham said that hewould "if that's what they wanted."He also testified. that Hutchinson had toldThigpen, "now there can be no more instances.This is the last one."Accordingto Brabham's further testimony, as he, Thigpen, and Adams left the office, Adamstold Thigpen, "This is the last warning."Adams did not testify and there was noshowing that he was unavailable. 456DECISIONS OF NATIONAL LABOR RELATIONS BOARDAbout the December 4 matter Leon Mynatt testified as follows: Thigpen hadbeen assigned to him on December 4 and had worked about 2 hours.He hadbeen short-handed and on getting Thigpen took him to his leadman and told himto show Thigpen what to do and to "keep him busy." Thereafter, while lookingfor another one of his leadmen Mynatt found Thigpen outside on the platformsmoking.He motioned for Thigpen to- come to him and when Thigpen did notrespond, he called him by name.When Thigpen got to him, he asked Thigpen,"Don't you know it's against company rules to be away from your job and out heresmoking?"At this point Mynatt took Thigpen to the latter's foreman, Brabham,and told him that Thigpen had been away from his job outsidetsmoking and thatMynatt, "was through with him.He had it..According to Brabham's testimony he and Superintendent Adams were togetherwhen Mynatt came -up to them with Thigpen and said, "Leroy I cannot use thisman. I cannot keep,him on the job."Mynatt started to walk away and Brabhamasked what had happened.Mynatt informed him that Thigpen had been "on theoutside, smoking."At this point Adams spoke up saying, "Edgar, you know youhave been warned about leaving your work.This is it,"Brabham said, "Well, Ireckon as far as I am concerned, it's it too." Brabham also testified that he heardThigpen say something about Julian Newsome and that he told Thigpen "it didn'tmatter.about Julian Newsome" because Newsome did not work for him andhe knew that Newsome's duties took him outside the plant two or three times a day.As in the case of Burke, on the basis of this record I believe that the GeneralCounsel has succeeded only in raising a suspicion that Thigpen's discharge wasmotivated by his union activity.23The major premise of this conclusion involvesThigpen's retention on November 24, when he had the difficulty with ForemanBrabham. In this connection I am convinced and find first, that Brabham's criti-cism of Thigpen's conduct on this occasion was a valid exercise of his supervisoryauthority; and second, that Thigpen's reaction to Brabham's criticism was unjusti-fied.In any event, Hutchinson's action in keeping Thigpen in the face of hisunwarranted conduct toward his supervisor can hardly be said to show a purposeon the part of Respondent to discriminate against Thigpen because of his unionsupport.24If Respondent had had such a purpose a more ideal or unassailable pre-text than was presented by Thigpen on November 24, could hardly be imagined.-There is, of course, the possibility that even though Hutchinson had no anti-union motivation in his handling of Thigpen, the supervisors under Hutchinson didhave such motivation. If they did, the inference would be justified that Thigpenwas eliminated because of his union activity at the earliest opportunity for independ-ent action on their part 25 In this connection, the 8 (a) (1) conduct found hereinto have been engaged in by the foremen and Superintendent Adams cannot be over-looked nor can the alleged prohibition by both Brabham and Adams against Thig-pen's talking "in that trailer" toWilkinson, an overt union supporter, be over-lookedNevertheless, even if these comments were made as testified by Thigpenthere is some question in my mind whether this would supply any significant sup-port to the General Counsel's contentions.Certainly, the order against going intoand talking in the trailer in the context that it was given was -a legitimate order 26and it is quite possible that Wilkinson's name (if it was used) 27 may have beenused in connection therewith only because he happened to be the one in the trailerthatwas involved in Thigpen's transgression.Furthermore, Adams' intercessionshortly before on behalf of Thigpen to give him work when he was partially dis-23 Thigpen's union support and Respondent's awareness of it has been noted in the sec-tion entitled "Additional interference, restraint, and coercion "It further appears thatThigpen signed a union card on September 8, and attended all of the union meetings.24Here, even if I were to credit Thigpen's testimony that Hutchinson had questioned himabout the Union on this occasion(which I do not),I certainly could draw no inferenceadverse to Respondent on that basis because Thigpen was not discharged or otherwise dis-ciplined, but was allowed to go back to work25Respondent's foremen had authority to discharge employees without prior approvalfrom their superiors.26 Regardless what kind of warning Adams gave Thigpen on this occasion,I am convincedand find that Hutchinson gave Thigpen the kind of blanket last-chance warning that bothBrabham and Hutchinson described in their testimony.zrAs pointed out, Thigpen'stestimony regarding Adams' admonition in this respectstands undenled in the record .KNOX HOMES CORPORATION457abled, hardly shows 'a. disposition on Adams', part to. discriminate against Thigpenor to engage ,in any retaliation against him because of his union support.As I view the matter, it has not been shown by the necessary preponderance ofthe evidence that Thigpen's discharge was connected with his union activity. I havefound that Thigpen was placed on strict probation on the 24th of November. Inview of the kind of transgression that gave raise to this probation, it would hardlybe surprising if Thigpen's foremen had at this point and for this reason alone takenitupon themselves to watch.for and act with finality on any future transgressionsby Thigpen.In this connection I reject the General Counsel's contention that the fact thatThigpen did not get a written reprimand for the November 24 incident with Brab-ham until December 4 "smacks of contrivance" and "was an afterthought ofRespondent."I note that there was only one working day between the 24th andthe following payday because of the intervening Thanksgiving holiday. It is con-ceivable that the administrative machinery simply did not work any faster.More-over, if contrivance had been the purpose of Respondent it would seem thatRespondent would have dated the reprimand on the 24th or near the event ratherthan the 30th which date the document bore.I also reject the contention that the failure to reprimand or penalize Newsomewho was outside smoking with Thigpen shows discriminatory motive. In the firstplace it appears from Newsome's own testimony that he was outside the plant onthis occasion in the line of duty.28Whether or not the place where he and Thig-pen were smoking was off limits is not clear.29 In any event, even if Newsome hadtransgressed the rules, there is no real showing of disparity of treatment betweenthe two employees since there is no showing that Newsome was in the same vulner-able position as Thigpen who had been warned of his final and strict accountability.3.MauckJackie Thomas Mauck, testified at the call of the General Counsel as follows:He had worked off and on for Respondent since 1946, the last full period beingfrom 1962 to December 3, 1964.During his employment relationship withRespondent he had "quit quite a few times, and been laid off" but so far as therecord shows had never before been discharged by Respondent.On December 3,1964, he was discharged by Foreman Leon Mynatt.On that day Mauck's car hadbroken down and he had sent word by a fellow employee Judson McGahee that hewould be late.He arrived at the plant about 10 a.m. and found that his card wasgone when he went to punch in. Seeking out Mynatt about it he was told that hewas late and that as far as Mynatt was concerned "that was it."Mauck said,"Well, Leon, you know we all have troubles. I sent you word."Mynatt said, "Iadmit that. Judson McGahee came and told me that you were coming in but thatyou would be late" but added, "as far as that, is concerned, `that's it ' " 30Thereupon, Mauck turned and started out of the plant.On his way one of theemployees asked him what the trouble was and he replied, "Leon fired me."Whenhe picked up his paycheck the next week he found in the envelope the followingcommunication dated' December 7, 1964, addressed to him from Personnel DirectorMorris entitled "Discharge for Violation of Company Policy":1.It has been reported by your Superintendent and your Foreman that youhave been absent from work without authorization on the following dates:Thursday---------------------------------- April 23, 1964Friday------------------------------------ April 24, 1964Friday afternoon---------------------------- May 2, 1964Friday -------------------------------------- October 23, 1964Thursday afternoon-------------------.------November 1, 1964Friday afternoon---------------------------- November 20, 1964You were verbally warned on each occasion by your Foreman.28He testifiedcredibly that aswas his practicehe hadgone "out thereto get a towmotor to bring in a roll of metal."20 Both he andThigpen testifiedthat smoking was permittedoutside theplant.It alsoappears, however,that the generalrule(apparently liberally administered)was that suchoutside smoking was confinedto two15-minute breaks a day.30When asked again what Mynatt hadsaid on this occasion Mauck testifiedthat he hadsaid, "As faras I am concerned,that's it.Youare just oneof the boys." 458DECISIONS OF NATIONAL LABOR RELATIONS BOARD2. It has been reported by your Foreman that you came to work 3'/z hourslatewithout authorization on December 3, 1964, and at approximately 10:30a.m. you were laid off for the remainder of December 3, 1964, and told toreport back to work at 7 a.m. Friday, December 4, 1964.3. It has also been reported by your Superintendent and three of your fel-low employees that after you were laid off at about 10:30 -a.m., you wereobserved and heard disturbing other employees who were at their assigned jobtelling them that you had been fired because of your feelings towards theUnion.You were observed in the plant until about noon on December 3,1964.4. It has been reported by fellow employees that they have observed andheard you degrading your Foreman and Superintendent by calling them pro-fane names behind their backs.5.Chronic unauthorized absenteeism is subject to immediate discharge inaccordance with company policy.Hindering other employees from their jobsand degrading your Supervisor to other employees is also against company pol-icy and subjects a man to discharge.6.You are hereby notified that as of December 4, 1964, your employmentwith Knox Homes Corporation, Mobile Homes Division, is terminated forviolation of company policy.Although denying that he had been off work on November 20 (the day of theelection)31 he admitted that he had been absent from time to time occasioned byillness and the need for treatment of stomach ulcers. "As -a general rule" hewould notify Mynatt the day before of his impending absence and if he did not doso at that time he would "send word back in the next morning" thathe was goingto be out a day or two. He denied on the stand ever having been told by any fore-man that he had been absent without authorization.He also denied disturbing anyemployee at work on his way out of the plant on December 3 admitting howeverthat he had "stopped to talk to one employee that morning."He also denied thathe "ever cussed" any of his foremen and added, "and that is not all. I am notgoing to."When asked if he had ever been spoken to by Personnel Manager Mor-ris about absenteeism he answered, "No, sir," and then added, "not to my way ofthinking."While he had seen Morris passing through the plant atimeor two hedefinitely "would say" that Morris had never talked to him.Mauck's experienceregarding the Company's policy in connection with absenteeism was that if oneknew he was going to be absent while still at work he would so inform his foremanbut that if the requirement for an absence occurred after leaving the plant theemployees notified the foreman either by telephoning or by sending word by a fel-low employee.This was the practice that M'auck always had followed.On cross-examination Mauck testified that on the morning of December 3 hewent to a garage and told them "to go get (his) car." Then he got a ride to theplant with a neighbor.When he was asked by counsel if Mynatt had not told him"to take off and come back" on the following day he replied, "he eventually did,but the first thing he told me, he said `as far as I am concerned, that's it'; and then,oh, I guess 2 or 3 minutes before I had time to leave, he told me to come backFriday morning to talk it over."He further testified on cross-examination that he stayed in the plant after thisapproximately 10 minutes.When asked if he had told the people in the plant atthis time that he had been discharged, he replied that he had told one employeewho had asked what happened that, "as far as I know I am fired." He also testi-fied that one or two more asked him on the way down to the next clock and he hadreplied, "yeah, I guess that was it" and kept walking.At first he denied telling theemployees that he had been discharged because he wanted the Union then testified,"not to my recollection, I sure didn't."Then when asked if he could have madesuch a statement, he replied, "I could possibly but I had better say no," adding, "ofcourse, they had enough sense to know that I was for the Union; they all knew thatIwas for it."He also testified on cross-examination that he did not recollect being sent homefor acting intoxicated or being taken out to the guard house andgoingto sleep but31He testified that he voted in the election which I am sure he did.But there is noshowing when he voted and he was chargeil with being absent only in the afternoon ofthe election day. KNOX HOMES CORPORATION459would not deny it.He admitted having been warned about being in the "bathroomon so many occasions for such a long period of time" and further testified thathewould not deny that Respondent had caught him "at certain times fordrinking ...."Leon Mynatt testified that Mauck had worked for him "off and on" for about 5years.Mynatt's direct testimony about Mauck occurs in the record in part asfollows:Mauck was gold-bricking. If you didn't watch him real close he would be inthe bathroom or other places. I would have to constantly look for him andget him; warn him.On other occasions our supervisor called him away fromthe job and had warned him and told him to get back to his job, and he wentback to the floor crew and spread the word that his superintendent had cussedhim out.-Both I and the superintendent confronted him with this, and he denied it.Hewas given a warning then.On another occasion he was actually intoxicated.He claimed it was some medicine. I sent him home. Instead of going home,he went out to the guard shack and fell asleep.When I left at the close ofthe day the guard called me over; he said, "I can't get Mauck awake," and Iwent over there and shook him; slapped his face and got him awake. I gavehim some days off, then.He came in late one morning with an excuse that he wife's car hadbroken down.Well, I had had so many excuses from Mauck that I didn'tbelieve any of them, and I told him it was a flimsy excuse. For him to takethe day off. That I would look at his record and give him our reaction thefollowing day.And on the next day-before the next day had gotten here,that same day, he spread the word-through the plant that I had fired himbecause he was participating in union activity.That he was going to take itbefore the Labor Board.When he came in the next day, this added bit thathe did was a little bit too much, and I -terminated him.Mynatt denied that Mauck's union activity had anything to do with his discharge.On cross-examination Mynatt testified that he did not give Mauck a discharge ortermination slip of any kind and that he did not make a report of the matter to thepersonnel department.He did however, make a report to Superintendent Adamsand told Adams that one of the reasons he was discharging Mauck was that he"was spreading the word" that Mynatt was going to discharge him for his unionactivity.According to his further testimony Mynatt had warned Mauck more thanthree times about his being late or absent.Furthermore, according to Mynatt,Mauck's record of absenteeism, tardiness and of "being the type of individual that(Respondent) couldn't depend on" covered the entire period of Mynatt's supervi-sion of Mauck.James H. Davis, a leadman under whose jurisdiction Mauck worked testifiedthat he had had "several" conversations with Mauck about the latter's absences andtardiness.Asked whether any of these conversations had occurred "right beforehis discharge" Davis testified that they were "a good bit before his discharge."Hefurther testified that these conversations were-so numerous that he could not "offhand" recall any that he could "specifically" testify about.Nevertheless, he furthertestified that "prior to the election" he had had "occasion to talk to Mauck aboutbeing off his job, and telling him he would be fired if didn't stay on his job."Mauck answered that "he didn't give a damn if they did fire him."Davis also tes-tified that on another occasion (unspecified as to date) Mauck had asked to getoff work "because his glasses were broke." 32On cross-examination Davis testified-"Cleon Hinton, a fellow employee, testified that on an occasion, also unspecified as todate, in the restroom Mauck had deliberately broken the lens of his glasses with a hammersaying that he had "to get out to go to Augusta" and that Mynatt would not let him offIn his cross-examination Mauck denied breaking his glasses or telling an employee that hedid so to get off work because there was a woman who needed his "attention" saying, "Nosir, I did not.Now he told me that himself . . . . He told me and he told these otheremployees . . . but I did not. I don't make that kind of money to take a hammer andbreak a pair of $50 glasses."Whatever the fact was regarding this weird tale, I amof the opinion Respondent had heard it and believed it to be true. 460DECISIONS Or NATIONAL. LABOR RELATIONS BOARDthatMauck was not the only one'herhad told. would be discharged' if he did notstay on his job but that he had made similar remarks. to others-to "anybody caughtloafing, they would be fired.Not him (Mauck) .especially:"Except for the foregoing general and indefinite testimony of Mynatt and of Lead-man Davis, no evidence was offered by Respondent to- detail, support, or otherwisecorroborate the broad accusations leveled at Mauck,in his discharge notice.How-ever, this evidence considered in the light of Mauck's own testimony convinces methatMauck was hardly a model employee and that at a minimum, as testified byMynatt, he was not adverse to engaging in a little "gold-bricking" by way of fre-quent and long absences in the restroom or otherwise.In addition,I have no rea-son to doubt that he had incurred the absences he was accused of and was probablyreprimanded for them.As for Respondent's charges regarding Mauck's "degrading"his supervisors by calling them "profane names," while this may have occurred, thelack of any specificity in this evidence including the time it was supposed to haveoccurred leaves it with little probative value.In the light of this background I turn now to the immediate events of Mauck'sdischarge.The evidence is clear that Mauck was not terminated by Mynatt onDecember 3 but (as admitted by Mauck) had been sent home for the remainder ofthe day during whichtime (astestified by Mynatt) his record was to be reviewedby Respondent for the purpose of determining the Company's reaction thereto. Ialso believe and find (as testified by Mynatt) that prior to Mauck's return the fol-lowing day, Mynatt received reports that Mauck had made a statement or state-ments in the plant that he had been discharged because of his union activity andthat he was going to take the matter to the Board.33Whatever conjecture Mauck may have had on the basis of Mynatt's having toldhim that "that was it," (which I believe Mynatt did) did not afford him the right(after being told also that he was to return the following day) to tell his fellowemployees that he had been discharged 34 and to link this statement with his unionactivity.Obviously, this was grounds for disciplinary action and the question hereiswhether Mauck's past record with "this added bit" (as testified by Mynatt) wasthe cause for his discharge or whether Mauck's union activity played a part in histermination.While the answer to this question is not free from doubt, I feel that I must find,as in the cases of Burke and Thigpen, that the General Counsel has succeeded onlyin raising a strong suspicion that this discharge was based on union activity and thathe has failed to establish by the necessary preponderance of the evidence thatMauck's termination was discriminatory within the meaning of the Act. In reach-ing this conclusion I am fully aware that Respondent's failure to offer specific anddetailed evidence to support its charges against Mauck tends to detract from itsdefense in this respect. I am also aware that a further weakening of Respondent'sposition results from its claim that it suffered Mauck's shortcomings from the begin-ning of his employment.The factors permit an inference that there was an elementother than the things complained about in Mauck's conduct which gave rise to hisdischarge and, in the context of events here, that such other element could wellhave been Mauck's union activity.On the other hand, I am certain that in the day-to-day employee-employer rela-tionship thecases are legioninwhich records such as Mauck's have ultimatelywound up in discharge without any ulterior or extraneous motivation such as unionactivity.Human nature being what it is, it is understandable that a lenient or laxemployer can and often does reach a point where he simply runs out of leniencyper seand feels compelled to completely sever the employment relationship:My impression of Mauck's record as an employee has been noted. In view ofthis record, it seems to me that when he arrived at work 3'h hours late 35 his con-83Mauck admitted that he had told more than one employee that he had been discharged.His denial that he had also said that the discharge was because of his union activity wasnot convincing.Moreover,Mauck impressed me as being the kind of individual whowould have no hesitancy in making such statements.84 This wasparticularly true since it appears from Mynatt's undenied and creditedtestimony that Mauck had on at least one other occasion been given "some days off" asa disciplinary measure351 note that Mauck's claim that Mynatt had acknowledged receiving advance wordabout his being late was not denied in Mynatt's testimony.On the other hand theGeneral Counsel did not offer McGahee to corroborate Mauck's testimonyIn any event,I do not deem it of much importance one way or the other in view of Mauck's havingmade an appearance and explanation when he did. KNOX HOMES, CORPORATION461duct was such that a reprimand or discipline by Mynatt would hardly seem unrea-sonable or gratuitous.Then, before this transgression had even cooled and in thevery teeth of his discipline for it, to have him engage in further censurable con-duct could very well have been the "added bit" that brought Mynatt to a partingof the ways with Mauck. I believe such was the case. Accordingly, I shall recom-mend dismissal of this allegation of discrimination against Respondent also.The Obligation to BargainAs stated previously, the General Counsel has alleged that since on or aboutOctober 15, 1964, the Union represented a majority of Respondent's employees inan appropriate unit 36 and relying onWestern Aluminum of Oregon, Incorporated,144 NLRB 1191, seeks a bargaining order notwithstanding that no refusal to bar-gain has been alleged in the complaint.To establish the number of employees inthe bargaining unit as of October 15 the General Counsel relies on the eligibilitylistused in the November 20 election which contains 153 names.This listaccording to the Direction of Election would cover the payroll immediately pre-ceding October 28, 1964, which was a Wednesday. Since payday was on Friday,I assume that the pay period ended on that day also which would make the payperiod in question run from October 19 to 23 inclusive.The evidence shows that six cards were signed after October 15 37 and that fouremployees who signed had left Respondent's employment on or before the middleof October, one left before the end of October and one other had left before theelection.38It is clear that none of the foregoing 11 cards can be counted in cal-culating the number of employees that had designated the Union as their bargain-ing agent as of October 15.Accordingly, I find that as of that date the Union didnot represent a majority.The General Counsel also adduced testimony through four employees 39 to theeffect that they had signed authorization cards prior to the election and had mailedthem to the Union.No such cards were offered in evidence and the only detailsin the record regarding them were as follows:James Wilder, when asked if he had signed a union card testified "I think so,yes."He then claimed to have signed one on September 8, which was before theelection and also to have signed one after the election.He claimed to rememberthe September 8 date because that was "when they were all giving them out."Nev-ertheless, he denied attending a union meeting on that date.On cross-examination,he testified that King Wiley had come to his home and given him the card.Therewas no corroboration of this in Wiley's testimony.Davis Bennett (who could not read) also claimed in his testimony that he gothis card from Wiley and signed it at home while Wiley was there.Again therewas no corroboration by Wiley in his testimony.William Ivey testified that hegot his card from Wiley at the latter's home.There was no corroboration hereeither by Wiley.FredWilliams testified that he signed a card a month or 6 weeks before theelection at a union meeting but(oddly) that he mailed the card to the Union.Elaborating on the matter, he claimed that Billy Hunt had filled out the card forhim and that after signing it he gave it back to Hunt. Later in his testimony heclaimed to have also signed a card for Nelson Kendrick.There was nothing inDavid (Buck) Hunt's testimony 40 or Kendrick's to corroborate Williams.39The unit as found in the Decision and Direction of Election in Case 10-RC-6102dated October 28, 1964 is : "all production and maintenance employees of Respondent at itsThomson, Georgia,mobile homes plant, excluding the outside construction employees,truckdrivers,office clerical employees,professional employees,guards, plant manager,assistant plant manager,superintendent,foremen, sales manager, dispatcher, purchasingagent, engineer(Leslie O'Neal),Richard Cason, and all other supervisors as defined inthe Act."37The signers and dates of these cards were Ralph W. Purvis, October 22, J. D. Waller,October 22, Julian Newsome, October 30, Johnny Duggan, October 31, Janette Pentacost,November 6, and Julius C. Taylor, November 4.38Henry Neal and Sam Phillips left in September.Glen Threadwell testified that heleft in mid-October:Claude C. Keller—Jr.,testified that he left "about a month and a half"after he signed the card which was on August 31, 1964; William Cecil Gunn testified thathe was laid off in October and Leadus Johnson testified that he left before the election.None of these employees'names appear on the eligibility list.39These employees were Davis Bennett, James Wilder, William Ivey, and Fred Williams.40This was the only Hunt who testified. 462DECISIONS OF NATIONAL LABOR RELATIONS BOARDWhile I recognize that the designation of a union as bargaining agent by anemployee can be proved as the General Counsel has attempted here, I am of theopinion that the foregoing testimony is not convincing enough to establish thefour authorizations in question.Accordingly when added to the six who had leftRespondent's employment prior to the election, it appears that at no time did theUnion represent a majority.Accordingly, I shall not recommend the bargainingremedy requested by the General Counsel.The ObjectionsSince the validity of the objections to the election filed by the Union has beenclearly demonstrated by the Section 8(a)(1) violations found herein, I shall rec-ommend that the results of the election be set aside and that a new election beordered.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring inconnection with the operations of the Respondent described in section I, above,have a close, intimate and substantial relation to trade, traffic and commerce amongthe several States and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in certain unfair labor practices, Iwill recommend that it cease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.In view of the nature and extent of Respondent's unfair labor practices, I deemitnecessary, in order to effectuate the policies of the Act, to recommend a ceaseand desist order couched in broad terms to prohibit any violations of employeerights under the Act.So far as the conduct of the election of November 20, 1964, is concerned, Irecommend that the result of the election be set aside, and a new election orderedby the Regional Director as soon as he deems circumstances to permit the freechoice of a bargaining representative. In the event that the Respondent fails orrefuses to comply with the terms of the order in the complaint case, I also recom-mend that the Regional Director be authorized to conducta new electionupon thewritten request of the Union.Upon the basis of the foregoing findings of fact and upon theentirerecord inthe case, I make the following:CONCLUSIONS OF LAW1.Within the meaning of the Act the Respondent is engaged in commerce andthe Union is a labor organization.2.By interfering with, restraining, and coercing its employees in the exerciseof rights guaranteed in Section 7 of the Act, Respondent engaged in unfair laborpractices proscribed by Section 8(a)(1) of the Act.3.The aforesaid unfair practices affect commerce within the meaning of Sec-tion 2(6) and (7) of the Act.4.Respondent has not engaged, as alleged in the complaint, in unfair laborpractices within the meaning of Section 8(a)(3) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, andpursuant to Section 10(c) of the National Labor Relations Act, as amended, it isrecommended that the Respondent, its officers, agents, successors, and assigns,shall:1.Cease and desist from:(a)Threatening employees to close down, cease operations, withhold wageincreases or other benefits, or threaten other reprisals if they join, vote for, orengage in any other activities on behalf of Truckdrivers and Helpers Local UnionNo. 728 or any other labor organization.(b) Promising employees wage increases, additional paid holidays or any otherbenefits or granting such to induce them to refrain from joining, voting for, or KNOX HOMES CORPORATION463acting on behalf of Truckdrivers and Helpers Local Union No. 728 or any otherlabor organization.I(c) Interrogating employees as to their union activities,membership or feel-ings, in a manner constituting interference,restraint,or coercion in violation ofSection 8(a)(1) oftheAct.(d) In any other manner interfering with,restraining,or coercing its employeesin their right to self-organization,to form labor organizations,to join or assistthe Union,or any other labor organization,to bargain collectively through repre-sentatives of their own choosing,and to engage in concerted activities for the pur-pose of collective bargaining or other mutual aid or protection, or to refrain fromany or all such activities,except to the extent that such right may be affected by anagreement requiring membership in a labor organization as authorized in Section8(a)(3) ofthe Act.2.Take the following affirmative action designed to effectuate the policies oftheAct:(a) Post at its plant at Thomson,Georgia, copies of the attached notice marked"Appendix." 41Copies of said notice, to be furnished by the Regional Director forRegion 10, Atlanta, Georgia, shall,after being duly signed by a representative ofthe Respondent,be posted by the Respondent immediately upon receipt thereof,and be maintained by it for a period of 60 consecutive days thereafter,in conspicu-ous places,including all places where notices to employees are customarily posted.Reasonable steps shall be taken to insure that such notices are not altered,defaced,or covered by any other material.(b)Notify the Regional Director for Region 10, in writing, within 20 daysfrom the date of this Recommended Order, what steps Respondent has taken tocomply herewith 42,IT IS FURTHER RECOMMENDED that the complaint be dismissed insofar as it allegedviolations of the Act other than those found in this Decision."In the event that this Recommended Order is adopted by the Board,the words "aDecision and Order"shall be substituted for the words"the Recommended Order of aTrial Examiner" in the noticeIn the further event that the Board's Order be enforcedby a decree of a United States Court of Appeals, the words "a Decree of the United StatesCourt of Appeals, Enforcing an Order" shall be substituted for the words"a Decisionand Order.""In the event that this Recommended Order is adopted by the Board,this provisionshall be modified to read. "Notify said Regional Director, In writing, within 10 days fromthe date of this Order,what steps the Respondent has taken to comply herewith."APPENDIXNOTICETO ALLEMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board,and in order to effectuate the policies of the National LaborRelations Act, as amended,we hereby notify our employees that:WE WILL NOT threaten our employees to close down,cease operations, with-hold wage increases or other benefits or threaten other reprisals if they join,vote for, or engage in any other activities on behalf of Truckdrivers and Help-ers Local Union No. 728 or any other labor organization.WE WILL NOT promise our employees wage increases,additional paid holi-days, or any other benefits or grant such things to induce them to refrainfrom joining,voting for or acting on behalf of Truckdrivers and Helpers LocalUnion No. 728 or any otherlabor organization.WE WILL NOT interrogate our employees regarding their union activities,membership or feelings in a manner constituting interference,restrain,orcoercion in violation of Section 8(a)( I) of the Act.WE WILL NOT in any other manner interfere with,restrain, or coerce ouremployees in the exercise of their right to self-organization,to form labororganizations,to join or assist Truckdrivers and Helpers Local Union No. 728or any other labor organization,to bargain collectively through representa-tives of their own choosing,and to engage in other concerted activities forthe purpose of collective bargaining or other mutual aid or protection, and torefrain from any or all such activities. 464DECISIONS OF NATIONAL LABOR RELATIONS BOARDAll our employees are free to become or remain,or refrain from becoming orremaining,members of any labor organization.KNox HOMES CORPORATION,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.If employees have any question concerning this notice or compliance with itsprovisions, they may communicate directly with the Board's Regional Office, 528Peachtree-Seventh Building, 50 Seventh Street NE., Atlanta, Georgia 30323, Tele-phone526-5741.Norfolk Conveyor,Division of Jervis B. Webb CompanyandPeter DeBuigny.Case 1-CA-5201.June 16, 1966DECISION AND ORDEROn April 1, 1966, Trial Examiner Josephine H. Klein issued herDecision in the above-entitled proceeding, finding that the Respond-ent had not engaged in any unfair labor practices and recommend-ing that the complaint be dismissed in its entirety, as set forth inthe attached Trial Examiner's Decision.Thereafter, the GeneralCounsel and the Respondent filed exceptions to the Decision, withsupporting briefs.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Fanning, Brown, and Jenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered theTrial Examiner's Decision and the entire record in this case, includ-ing the exceptions and briefs, and hereby adopts the findings, con-clusions, and recommendations of the Trial Examiner.[The Board adopted the Trial Examiner's Recommended Orderdismissing the complaint.]TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThis case was heard before Trial Examiner Josephine H. Klein on February 7,1966,in Boston,Massachusetts,on complaint of the General Counsel, issued on acharge by Peter DeBuigny, an individual employee, against Norfolk Conveyor,Division of Jervis B. Webb Company.The single issue litigated was whetherRespondent violated Section 8(a)(1) of the Act by discharging DeBuigny forengaging in concerted activities protected by Section7 of the Act.Oral argument was presented on behalf of Respondent and briefs have been filedby the General Counsel and Respondent.159 NLRB No. 60.